—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about May 19, 1992, which, inter alia, granted defendant’s motion for summary judgment, unanimously affirmed, without costs.
The instant marital settlement, pursuant to which plaintiff receives, among other things, a lifetime tax-free payment of *195$17,000 per month, a $350,000 lump sum initial payment, and a large apartment for life, clearly was not unconscionable and was not the result of overreaching by defendant (see, Christian v Christian, 42 NY2d 63). Not only is there insufficient evidence to support plaintiffs claim that she was incompetent to negotiate the settlement, she was represented by highly skilled attorneys and other professionals (see, e.g., Beutel v Beutel, 55 NY2d 957). In addition, plaintiff accepted the benefits of the bargain for almost two years before she sought to set the agreement aside (supra; see also, Sheindlin v Sheindlin, 88 AD2d 930). Moreover, plaintiffs express representations in the settlement agreement preclude her claims that defendant fraudulently misrepresented his finances to her (see, Cohen v Cohen, 1 AD2d 586, affd 3 NY2d 813). Under the circumstances, summary judgment was warranted. Concur —Murphy, P. J., Carro, Rosenberger and Ross, JJ.